Citation Nr: 1605102	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-00 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to January 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A September 1989 rating decision denied the claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal, and no new and material evidence was submitted to VA within the appeal period.  

2.  Evidence received since the September 1989 rating decision is new, relates to unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for bilateral hearing loss.

3.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is causally or etiologically related to active duty service.  
CONCLUSIONS OF LAW

1.  The September 1989 rating decision is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claims of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for entitlement to service connection for bilateral hearing loss, and grants the claim for entitlement to service connection for tinnitus.  As such, no discussion of VA's duties to notify or assist is necessary.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (2015).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to the VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1463 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 
38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran received a rating decision in September 1989.  However, the Veteran did not file a timely substantive appeal and no new and material evidence was submitted to VA within the applicable appeal period.  Therefore, the September 1989 rating decision is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); currently 38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  Upon review of the May 2012 rating decision, it appears that the RO reopened the Veteran's claims for entitlement to service connection for bilateral hearing loss.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In the September 1989 rating decision, the RO denied the Veteran's claims for entitlement to service connection for bilateral hearing loss because the Veteran's left ear hearing loss existed prior to service and there was no evidence of aggravation during service.  The Veteran's right ear hearing loss was denied because the evidence did not show that it incurred in service.  Thus, for the Veteran's claims to be reopened, new evidence must have been added to the record since the September 1989 rating decision that addresses these bases or supports new theories of entitlement.  

Evidence submitted and obtained since the September 1989 rating decision includes VA treatment records, private treatment records and lay evidence.  The Veteran submitted VA audiometric testing showing bilateral hearing loss with the need for hearing aids.  The Veteran also submitted audiometric testing from audiologist Dr. S. Lambdin and Northwestern Medicine showing bilateral hearing loss.  The Veteran also submitted a statement describing his symptoms of hearing loss, specifically how they began when he worked around firearms as a military policeman during service.  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record in September 1989, and the evidence is material because it relates to unestablished facts necessary to substantiate the underlying service connection claim.  Specifically, the evidence addresses whether the Veteran's bilateral hearing loss was incurred in service.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claims.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.  Justus, 3 Vet. App. at 512-513.  



Service Connection 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Tinnitus is a disease of the nervous system and qualifies as a chronic disease under 38 C.F.R. § 3.309.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran asserts that he has tinnitus as the result of noise exposure during active duty.  Specifically, he noted that his condition began in 1978 when he was working as a military policeman, and that he was constantly around firearms and grenades during service which exacerbated his symptoms.

The record reflects a diagnosis of tinnitus during the pendency of the appeal.  The Veteran also reported experiencing ringing in his ears since service.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for service connection purposes.

With respect to an in-service injury, event, or illness, service treatment records are negative for any complaints of, or treatment for, tinnitus.  However, the Veteran's service personnel records indicate that he served as a military policeman, and the Veteran reports that he was regularly exposed to high noise levels during service.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for tinnitus for the purpose of service connection.  

With respect to a nexus between the Veteran's tinnitus and the in-service noise exposure, the Board affords the Veteran's own statements significant probative value.  Upon VA examination in January 2012, the Veteran reported constant ringing in both ears which began during service.  The Board finds that the Veteran is competent and credible to report the symptoms of his tinnitus, and that he has consistently reported that it began during service.  See Layno, 6 Vet. App. at 469.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  Given the Veteran's in-service noise exposure and report that he first experienced tinnitus in service, the Board finds the probative, competent evidence demonstrates that tinnitus is causally or etiologically related to active duty service.  The Veteran has experienced continuity of symptomatology of tinnitus.  Tinnitus is a chronic disease for purposes of 38 C.F.R. § 3.309.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Accordingly, the Board finds the Veteran's current tinnitus had its onset during active duty.  Therefore, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened and, to that extent, the appeal is granted.  

Entitlement to service connection for tinnitus is granted.  


REMAND

As noted, the Board has reopened the claim of entitlement to service connection for bilateral hearing loss.  When the Veteran underwent VA examination in connection with his original hearing loss claim in January 2012 the audiogram showed bilateral sensorineural hearing loss.  The VA examiner opined that the Veteran's hearing loss was less likely than not related to active duty service as the Veteran's separation examination showed an increase in hearing loss but a subsequent audiogram showed no significant increase in hearing loss from the entrance examination.  The Board notes that although the Veteran had noted left ear hearing loss at entrance into service, the VA examiner's opinion did not provide an opinion specifically addressing whether the Veteran's right ear hearing loss was related to active duty service.  

As there has been no nexus opinion on the Veteran's right ear hearing loss, the Board finds that another VA examination and opinion is warranted to provide a nexus opinion as to whether any hearing loss is related to active duty service.  The Board notes that the last VA examination was from January 2012 and thus did not consider the updated treatment records.  On remand, the entire claims file should be made available to the VA examiner, and the opinion should address all of the audiometric testing and provide an etiology for the Veteran's right ear hearing loss.  See Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from March 2012 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from March 2012 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Schedule the Veteran for another VA examination to determine the current nature and etiology of the Veteran's hearing loss, specifically any right ear hearing loss.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, private treatment records, and VA examination report, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hearing loss began in service, was caused by service, or is otherwise related to service.  The VA examiner should address all of the Veteran's audiometric testing.

The examiner must not rely solely on the absence of hearing loss in service or upon separation as the basis for a negative opinion.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


